 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    
  

 

 

 

Lee ee ee ee eee ee ee ee eee ee ee eee eee eee eee x BM ES rs y
DOC #&
ARTHUR USHERSON, : © neem rnetnee |
 |PDATE FILED: 5 au 9-2090-
Plaintiff, 3
. ORDER
-against-

UNIVERSAL MUSIC GROUP, INC., 19 Civ. 9123 (GBD) (GWG)

Defendant.

GEORGE B. DANIELS, United States District Judge:
This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York
January 13, 2020
SO ORDERED.

yaw
Vesa. bE Dili

GER B. DANIELS
hited States District Judge

 

 
